Proceeding inter atia to prohibit respondents Edward Robinson, Jr., a Justice of the Supreme Court, Nassau County, and Ward R. Burns, attorney for defendants in a certain law suit, from making or entering any order dismissing the undertaking given to secure payment of any judgment which petitioner might recover against defendants in said action (Matthews v. Schusheim) and to direct respondent Robinson to vacate and set aside his determinations closing the examination before trial of one of said defendants and dismissing said action. Petitioner has made two separate motions in the proceeding, (1) to amend the petition so as to add the surety on the undertaking as a respondent and to enjoin said surety from releasing certain collateral security and (2) to stay all proceedings in said action pending determination of this proceeding. Respondent Burns has made a motion to dismiss the proceeding upon an objection in point of law. Motion to amend petition, etc., denied; motion to dismiss proceeding granted; proceeding dismissed as against all respondents; and motion for stay denied, as academic; without-' costs as to all determinations.
Ughetta, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.